SIMPSON, Justice.
Appeal from a divorce decree granted appellee against her husband, the appellant, on the ground of cruelty. The cause was submitted on the testimony of the appellee and the answer and waiver of appellant.
The sole claim of error is that the evidence was insufficient to support the decree on the ground of cruelty. The testimony was that of the appellee, wife, and was as follows:
“We were lawfully married to each other at Harriman, Tennessee, on the 5th day of March, 1960, and we are now and have been since that date husband and wife. We thereafter lived together as man and wife until on or about August 17, 1965, at which time we separated for and on account of my husband’s cruelty to me.
“At the time of our separation, and prior thereto, my husband committed actual violence upon my person, attended with danger to my life or health, in that he, without cause or provocation on my part, struck me, slapped me and made threats to do further violence to me. I am afraid of my husband and afraid to try to longer live [sic.] him as man and wife, as to do so, in my opinion, would greatly endanger my life or health.”
There was no countervailing testimony by appellant nor anyone else.
We hold that under the law this evidence was sufficient. Code 1940, Title 34, § 22; Atkins v. Atkins, 268 Ala. 428, 108 So.2d 166.
Affirmed.
LIVINGSTON, C. J., and COLEMAN and HARWOOD, JJ., concur.